DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs 22, 55, 90 and 102, the word “both” should not be used. The language should be amended to reflect a source region is on one side of the channel region and a drain region is on the other side of the channel region.   
Appropriate correction is required.

Claim Objections
Claims 3, 6, and 14 are objected to because of the following informalities: 
In claim 3, the word “unit” at the end of line 5 should be “units” to be consistent with the rest of the claim.  
In claims 6 and 14, line 5, the word “both” should not be used. The claim should be amended to reflect a source region is on one side of the channel region and a drain region is on the other side of the channel region. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the claim requires “the display region surrounds the at least one transparent region” in lines 4-5 and “at least one side of the transparent region overlaps with at least one side of the display panel” in lines 7-8. Both limitations cannot be simultaneously satisfied. The transparent region cannot overlap a side of the display and also be surrounded by the display. Therefore the meaning of the claim is unclear.
Claims 3-7 are indefinite due to their dependence on indefinite claim 1.
In further reference to claim 3, lines 1-3 recite the limitation "pixel units."  There is insufficient antecedent basis for this limitation in the claim. The pixel units appear to be introduced subsequently in claim 3, lines 4 and 7. The issue may be resolved by reordering the limitations of claim 3.
Also in claim 3, the claim requires “a region of the pixel units is less than or equal to a region of the transparent units,” in lines 5-6. It is unclear what characteristic of the pixel units and transparent units is being compared. Are there fewer pixel units than transparent units? Is the area of the pixel units less than the area of the transparent units? Something else? The claim is therefore indefinite.

In reference to claim 9, similar to claim 1 addressed above, the claim requires “at least one side of the transparent region overlaps with at least one side of the display panel” in lines 2-4, which conflicts with the limitation of “the display region surrounds the at least one transparent region” in claim 8, lines 4-5. Both limitations cannot be simultaneously satisfied. The transparent region cannot overlap a side of the display and also be surrounded by the display. Therefore the meaning of the claim is unclear.
In further reference to claim 11, lines 1-3 recite the limitation "pixel units."  There is insufficient antecedent basis for this limitation in the claim. The pixel units appear to be introduced subsequently in claim 11, lines 4 and 7. The issue may be resolved by reordering the limitations of claim 11.
Also in claim 11, the claim requires “a region of the pixel units is less than or equal to a region of the transparent units,” in lines 5-6. It is unclear what characteristic of the pixel units and transparent units is being compared. Are there fewer pixel units than transparent units? Is the area of the pixel units less than the area of the transparent units? Something else? The claim is therefore indefinite.
In reference to claim 17, line 2 recites the limitations "source/drain trace layer" and “gate trace layer.”  There is insufficient antecedent basis for these limitations in the claim. The limitations appear to refer to the “source/drain wirings” and the “gate wirings” established in claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeke Yazdandoost et al. (US 2019/0310724).
In reference to claim 1, Yeke Yazdandoost et al. (US 2019/0310724), hereafter “Yeke,” discloses a display panel including a display panel comprising at least one transparent region and a display region, wherein the at least one transparent region has two-way light transmission, and has a transparent function and a display function, paragraphs 68 and 69, a sensor component is disposed under the at least one transparent region, paragraphs 58 and 59, the display region surrounds the at least one transparent region, paragraphs 50 and 69, a brightness of the transparent region is less than or equal to a brightness of the display region, paragraph 71; wherein the transparent region is located at a side of the display panel, and at least one side of the transparent region overlaps with at least one side of the display panel; or the transparent region is located at a center of the display panel and surrounded by the display region, paragraphs 50 and 69. 
In reference to claim 3, Yeke discloses a density of pixel units in the transparent region is less than or equal to a density of pixel units in the display region; wherein the transparent region comprises a plurality of pixel units and a plurality of transparent units, the pixel units are spaced 
In reference to claim 8, Yeke discloses a display panel comprising at least one transparent region and a display region, wherein the at least one transparent region has two-way light transmission, and has a transparent function and a display function, paragraphs 68 and 69, a sensor component is disposed under the at least one transparent region, paragraphs 58 and 59, the display region surrounds the at least one transparent region, paragraphs 50 and 69, and a brightness of the at least one transparent region is less than or equal to a brightness of the display region, paragraph 71. 
In reference to claim 9, Yeke discloses wherein the transparent region is located at a side of the display panel, and at least one side of the transparent region overlaps with at least one side of the display panel; or the transparent region is located at a center of the display panel and surrounded by the display region, paragraphs 50 and 69. 
In reference to claim 11, Yeke discloses a density of pixel units in the transparent region is less than or equal to a density of pixel units in the display region; wherein the transparent region comprises a plurality of pixel units and a plurality of transparent units, the pixel units are spaced apart from the transparent unit, paragraph 111, and a region of the pixel units is less than or equal to a region of the transparent units; wherein the display region comprises a plurality of pixel units, paragraphs 113-115 and Figures 4A-4C.
In reference to claim 18, Yeke discloses a display panel and a sensor component located below the display panel, the display panel comprising at least one transparent region and a display region, wherein the at least one transparent region has two-way light transmission, and 
In reference to claims 19 and 20, Yeke discloses the sensor component comprises a light sensor wherein the sensor component is a camera and/or a graphics recognizer, paragraphs 36 and 60-63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. (US 2019/0310724) in view of Jung et al. (US 2019/0130822).
In reference to claims 4 and 12, Yeke discloses the display panel comprises a thin film transistor layer electrically connected to the pixel units, paragraphs 78 and 122.
Yeke is silent regarding the thin film transistor layer located under the transparent region comprises a thin film transistor corresponding to the pixel units and a transparent laminate corresponding to the transparent unit; wherein thin film transistor layer located under the display region comprises a thin film transistor corresponding to the pixel units.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display panel to comprise a thin film transistor layer electrically connected to the pixel units, the thin film transistor layer located under the transparent region to comprise a thin film transistor corresponding to the pixel units and a transparent laminate corresponding to the transparent unit; and the thin film transistor layer located under the display region to comprise a thin film transistor corresponding to the pixel units. One would have been motivated to do so in order to provide transistors to drive the display while not blocking transparent regions, paragraphs 174.
In reference to claims 5 and 13, Jung discloses a density of the thin film transistor in the thin film transistor layer under the transparent region is smaller than a density of a thin film transistor in a thin film transistor layer under the display region, paragraphs 164, 165, 171, 172, and 174.

Claims 6, 7, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. (US 2019/0310724) in view of Jung et al. (US 2019/0130822) as applied to claim 4 above and further in view of Lee et al. (US 2017/0250240).

Lee et al. (US 2017/0250240), hereafter “Lee,” discloses a display device, including teaching a thin film transistor comprises: a substrate 400 in Figure 6; an active region 205 on the substrate, the active region comprises a channel region and a source region and a drain region on both sides of the channel region; a gate dielectric layer 420 covering the active region; a gate metal layer 270 covering the gate dielectric layer, a vertical projection of the gate metal layer covering the channel region, paragraphs 47; an interlayer dielectric 430 layer covering the active region, paragraph 48; a source/drain metal layer 230, 260 penetrating the interlayer dielectric layer and electrically connected to the source region and drain region, paragraph 52; a planarization layer 450 covering the interlayer dielectric layer and the source/drain metal layer; an electrode layer 280 penetrating the planarization layer and electrically connected to the source/drain metal layer; and a pixel defining layer 460 on the planarization layer and exposing the electrode layer, paragraph 53. 

One would have been motivated to do so in order to provide an active matrix organic light emitting display.
In reference to claim 7, Lee discloses the transparent laminate comprises: a first substrate, 400 in Figure 7, formed by a substrate extension in an adjacent thin film transistor; a first dielectric layer covering the substrate, the first dielectric layer is formed by an extension of a gate dielectric layer 420 in an adjacent thin film transistor; a second dielectric layer 430 covering the gate dielectric layer, the second dielectric layer is formed by an extension of an interlayer dielectric layer in an adjacent thin film transistor, Figure 7; and 
the thin film transistor further comprises a source/drain wiring layer 230, 260 in Figure 3, electrically connected to the source/drain metal layer, and a gate wiring layer 270 electrically connected to the gate metal layer, paragraph 52; 

 Regarding a density of source/drain wirings in the thin film transistor under the transparent region that is less than or equal to a density of source/drain wirings located under the display region; wherein a density of gate wirings of the gate wiring layer below the transparent region is less than or equal to a density of gate wirings of the gate wiring layer under the display region, Yeke in view of Jung disclose the display region including the source/drain and gate layers and the transparent laminate excluding the source/drain and gate layers as addressed above. It results naturally therefrom that the density of source/drain wirings in the thin film transistor under the transparent region is less than a density of source/drain wirings located under the display region; and the density of gate wirings of the gate wiring layer below the transparent region is less than a density of gate wirings of the gate wiring layer under the display region. 
In addition, Yeke teaches “a thin-film transistor layer and/or a column-row addressing/trace layer of a display stack can be formed in a manner that locally increases inter-pixel regions and, in turn, increases optical transmittance of a display stack,” Figure 5D and paragraph 122. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a density of source/drain wirings in the thin film transistor under the transparent region that to be less than or equal to a density of source/drain wirings located under the display region; and a density of gate wirings of the gate wiring layer below the transparent region to be less than or equal to a density of gate wirings of the gate wiring layer under the display region. 

In reference to claim 15, Lee discloses the transparent laminate comprises: a first substrate, 400 in Figure 7, formed by a substrate extension in an adjacent thin film transistor; a first dielectric layer covering the substrate, the first dielectric layer is formed by an extension of a gate dielectric layer 420 in an adjacent thin film transistor; a second dielectric layer 430 covering the gate dielectric layer, the second dielectric layer is formed by an extension of an interlayer dielectric layer in an adjacent thin film transistor, Figure 7.
In reference to claim 16, Lee discloses the thin film transistor further comprises a source/drain wiring layer 230, 260 in Figure 3, electrically connected to the source/drain metal layer, and a gate wiring layer 270 electrically connected to the gate metal layer, paragraph 52. 
Regarding a density of source/drain wirings in the thin film transistor under the transparent region that is less than or equal to a density of source/drain wirings located under the display region; wherein a density of gate wirings of the gate wiring layer below the transparent region is less than or equal to a density of gate wirings of the gate wiring layer under the display region, Yeke in view of Jung disclose the display region including the source/drain and gate layers and the transparent laminate excluding the source/drain and gate layers as addressed above. It results naturally therefrom that the density of source/drain wirings in the thin film transistor under the transparent region is less than a density of source/drain wirings located under the display region; and the density of gate wirings of the gate wiring layer below the transparent region is less than a density of gate wirings of the gate wiring layer under the display region. 

To do so would have been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claim 17, Lee discloses projections of the source/drain trace layer and the gate trace layer in a horizontal direction separate from a projection of the transparent stack, 160 in Figure 7, in the horizontal direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897